Citation Nr: 1224135	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 1995.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California, which, in pertinent part, denied the Veteran's claim of entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable as a result of his service-connected lumbar spine, right knee and right ankle disabilities.  After a thorough review of the evidence, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, the United States Court of Appeals for Veterans Claims ("Court") has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court also held that if a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Bierman v. Brown, 6 Vet. App. 125, 129 (1994); 38 C.F.R. §§ 4.2, 19.9(a) (2011).

Review of the claims folder reveals that the Veteran was afforded two VA compensation and pension examinations, with the most recent in May 2010 specifically provided in order to determine whether, solely as a result of his service-connected disabilities, he is unable to secure or maintain substantially-gainful employment.  The Board notes, however, that although the VA examiner performed a thorough examination and discussed with the Veteran the effect his disabilities have on his occupational and daily living activities, it does not appear that an opinion was provided regarding the central issue of whether he is actually able to secure or maintain substantially-gainful employment.  Instead, the examiner noted only that "[t]he effect of the [Veteran's disabilities] on the claimant's usual occupation is moderate[] to severe[] due to both back and knee pain."  The same statement was used to describe the effect of the Veteran's service-connected disabilities on his activities of daily living.  

In this respect, the Court has held that "[n]either a VA medical examination report, nor a private medical opinion, is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008),  (citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007)).

Accordingly, and as the Veteran has undergone two previous examinations, in which both clinicians provided essentially the same response, the Board finds that a new examination is necessary in order to obtain an opinion as to whether, solely as a result of his service-connected disabilities, the Veteran is able to secure or maintain substantially-gainful employment.  The Board further observes that, in its July 2010 Supplemental Statement of the Case, the RO listed among its reasons and bases for denying the Veteran's claim the fact than an opinion from the Veteran's treating physician as to his employability would be of little probative value because that doctor is not a vocational rehabilitation and employment expert.  Nonetheless, it appears that neither of the physicians who conducted the Veteran's previous two examinations were such experts.  Accordingly, if at all feasible, the Veteran's examination should be conducted by a vocational rehabilitation and employment expert.
 
In addition, the Board notes that, since the Veteran has not worked since 2005, it is possible that he has participated in the VA Vocational Rehabilitation Program.  Accordingly, as such records, if they exist, could potentially be relevant to a determination concerning his employability, an attempt to obtain such records should be undertaken.  See, e.g., Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010); Murincsac v. Derwinski, 2 Vet. App. 363 (1992).
Finally, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated February 2010, the RO/AMC should ensure that any treatment reports pertaining to the Veteran's service-connected disabilities since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any records pertaining to the Veteran's participation in VA's Vocational Rehabilitation Program.  If no such records are available, this fact should be clearly documented in the claims file.

2.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the effect of the Veteran's service-connected lumbar spine, right knee, right ankle and other service-connected disabilities on his employability.  Any necessary specialty examination or consultation should be obtained, to include, only if feasible, an examination by a vocational rehabilitation and employment expert.  The complete claims folder must be made available to the examiner in conjunction with this examination and the examiner must specifically note that the claims folder has been reviewed.  The VA examiner should also elicit from the Veteran a complete history of symptomatology associated with the Veteran's service-connected disorders and note that, in addition to the medical evidence, the Veteran's personal statements have also been considered in formulating his or her opinion.  The examiner must provide an opinion in regard to the following:

Is it at least as likely as not (50 percent probability or greater) that the appellant is unable to secure and maintain substantially gainful employment solely as a result of his service-connected chronic lumbosacral strain; residuals of fracture, right ankle; lateral instability, right knee; or a combination of these disorders along with his other service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

3.  Thereafter, the RO/AMC should insure that the examination report is responsive to the question at issue.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


